Citation Nr: 1814741	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-33 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served in the U.S. Air Force from January 1971 to January 1975. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a videoconference Board hearing in November 2017.  A transcript of the hearing is contained in the record.


FINDING OF FACT

The preponderance of the evidence of record is against finding that the Veteran's lumbar spine disabilities were due to his service or his service-connected disabilities.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability, to include as due to right leg disabilities, are not met.  38 U.S.C. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a letter provided in April 2013.  See 38 U.S.C. § 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA's duty to assist includes obtaining relevant records.  The electronic file contains the Veteran's VA treatment records, service treatment records, lay statements, and VA examination reports.

VA examinations were provided in November 2013 and February 2017.  The Board notes that the 2017 examination was provided as a general medical evaluation, which included evaluation of his lumbar spine.  A medical opinion was not included in the 2017 examination report.  However, the 2013 examination report included citation of medical evidence, and interview and examination of the Veteran.  The 2013 examiner provided a negative medical opinion, supported by a rationale.  As such, the 2013 examination is adequate for the purposes of determining this service connection claim.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309 (a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303 (b).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is a "chronic disease" under 38 C.F.R. § 3.309.  

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (adding that "[w]hen service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition").  Additionally, service connection may be established by the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  On the Veteran's notice of disagreement (NOD), he indicated that his low back disability was due to his service-connected injuries.  It is likely he was referring to injuries in service.  At the time of the May 2014 NOD, the Veteran was service-connected for tinnitus.  He is currently service connected for tinnitus and an adjustment disorder.

To deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").

Factual Background and Analysis

The Veteran contends that he had a current lumbar spine disability as a result of his service, to include a slip and fall accident which resulted in a broken coccyx.

During his November 2017 Board hearing, the Veteran described his in-service injury.  He stated that in 1972 he worked in a laboratory on Clark Air Base, and was disposing of used acetone.  As he was carrying a 50-pound glass jug of acetone, he slipped on a smooth surface and landed on painfully on his tailbone.  He stated he was seen by a medical provider and given a "donut" to sit on for six weeks.  He indicated that there was likely no record of this injury because, as a member of the medical staff (laboratory technician), the Veteran would simply receive "hallway medicine."  Essentially, he would request a passing medical providers advice, and the medical or care was provided without official appointments or treatment records.  The Veteran then indicated that since his coccyx was never repaired, it led to "calcification, atrophy, bad walk, bad walk means not being able to lift properly, disc damage, etc., etc., etc."  .  The Veteran noted he had some medical training, via "chemistry, bacteriology, hematology and such" and that he worked as a lab technician, but that he did not have medical training regarding "anatomy and physiology."  The Veteran denied a history of chronic back pain prior to service.  The Veteran testified that he had back pain from the time of his injury onward.  When asked if he was giving a limitation of duty after the injury, he stated that his job at that time involved a laboratory vacuum machine that allowed him to sit or stand and so his injury did not interfere with his work.  He stated he was able to take the "donut" with him to work.  He stated he had back pain at the time of his discharge, and continued to have pain thereafter.  

Additionally, the Veteran reported that post-service he worked with handicapped individuals and he would go to see a chiropractor "on a Friday and a Monday" because his back could not handle the stress of his work.  He noted that the individuals he worked with were partially paralyzed and it required lifting on his part, resulting in his need for chiropractic care.  

On his December 1970 enlistment medical history, the Veteran denied a history of recurrent back pain.  His enlistment medical evaluation similarly did not "note" any symptoms or diagnoses related to his lumbar spine.  A February 1971 record noted that the Veteran's feet "point out-balance-can't walk [straight] line."  It additionally stated that he had no physical defect on examination.  

In September 1973, the Veteran was treated for a headache and decreasing back pain.  The Veteran complained of muscle pain in his back, but he also had a history of a recent urinary tract infection (UTI).  On evaluation of his back, he had costovertebral angle (CVA) tenderness, a test related to percussion of the area of the back overlying the kidney.  The impression was of a viral syndrome and to rule out recurrent UTI. 

In September 1974, the Veteran sought treatment for "diffuse back pain for the last day or so."  His back pain was partially helped by lying on the floor.  The physical examination noted normal deep tendon reflexes, negative straight leg raise testing, and "no directed tenderness."  He was assessed with a low back strain and provided medications.  X-rays taken in conjunction with his complaint of diffuse low back pain were noted to show "no significant pathology."

On his January 1975 separation medical history, the Veteran marked that he did not have recurrent back pain.  Alternatively, he did indicate a history of frequent or painful urination, hay fever, and eye trouble.  His January 1975 separation medical examination noted that the Veteran had a traumatic scar on his right forearm, but that he had an otherwise normal clinical evaluation.  The Veteran also reported his prior eye surgery as a child, and his new onset of hay fever, as well as treatment for a UTI in August 1973.  There was no indication of back complaints, symptoms, or diagnoses. 

The earliest treatment records post-service are VA records from 2002.  In June 2002, the Veteran was living in Michigan, and sought to establish care with VA.  On his new patient evaluation, he complained of stomach, dental, and jaw/neck symptoms.  He reported prior medical treatment for his eyes as a child and for a ruptured Achilles in 1992.  He denied any current medications.  During a review of his overall health, under musculoskeletal, the physician listed only the Veteran's complaints of discomfort in his Achilles tendon.  On physical examination he "ambulate[d] with a smooth steady gait."  He was noted to have some psychiatric symptoms.  The Board notes the Veteran is service connected for adjustment disorder.  Evaluation of his back included no paraspinous muscle tenderness.  The Veteran did not complain of, and was not diagnosed with, a lumbar spine condition at that time.

Additionally, during his establishment of care in June 2002, the Veteran provided some history to a nurse.  He reported he last had a physical with a primary care physician 10 years prior.  He reported he had two brothers and a sister, but he had not spoken with them in 20 years.  His only over-the-counter medications were vitamins.

After moving to Oklahoma, the Veteran established care with the Oklahoma City VAMC in August 2010.  He was listed as a "new patient."  He needed to establish care because he had "sprained his back" in April 2010, and had been in pain for the past three weeks.  He also had symptoms of leg numbness and tingling in the buttocks.  It noted that two years ago, "he used to do a lot of things, but not anymore."  The patient medical history portion of the record noted "[chronic low back pain] from disc prolapse."  An addendum record from the following day in August 2010, noted the Veteran had "severe arthritis in L4-5 level."

More recent VA treatment records continued to include complaints of low back pain.  An April 2017 record noted that the Veteran's x-rays showed no acute injury, but "some degenerative arthritis."

An August 2017 letter from Dr. S.L.H. noted that the Veteran had a diagnosis of chronic low back pain with lumbar radiculopathy.  The Veteran had been treated since August 2010.  The Board notes that the Veteran did not provide releases for records from this facility, and did not provide any copies of treatment records from this facility. 

In November 2013, the Veteran was afforded a fee-basis VA examination (QTC).  X-rays taken in conjunction with the examination showed that the Veteran had multilevel degenerative disc disease and facet arthropathy.  His degenerative changes included moderate to severe disc space narrowing at L4-5 and L5-S1.  There was no evidence of a fractured or calcified coccyx.  The examiner diagnosed degenerative joint disease of the lumbar spine.  The Veteran reported that his low back disability had symptom onset in February 1972 following an injury while dumping cartons of large jugs of used acetone on concrete slag in the Philippines.  The Veteran stated he landed on his coccyx, and that he had suffered pain ever since.  The examiner provided a physical examination and noted that the Veteran had an antalgic gait due to back pain.  After the interview and examination of the Veteran, the examiner reviewed the medical records in the claims file and provided a negative opinion.  The examiner noted that the Veteran's low back disability was less likely than not incurred in or caused by an in-service injury.  The examiner cited the Veteran's September 1973 complaint of back pain and noted that it was due to a viral syndrome and was "self-limited."  Regarding his September 1974 record of diffuse back pain, the examiner noted the Veteran was treated for one or two days, without follow-up, and the contemporaneous examination was within normal limits, "so it is of insufficient severity to cause a post-traumatic degenerative joint disease."

The Veteran indicated during his Board hearing that his sister was not going to provide a lay statement on his behalf because she could not remember the Veteran's physical condition after his discharge from service in 1975 due to the trauma of losing their parents in the same year.  However, in January 2018, the Veteran's sister provided a lay statement on his behalf.  She stated that she could recall the Veteran returning home on authorized leave in 1972, and that he was "walking differently than before he left" as a result of recently breaking his tailbone.  She noted that after service the Veteran was not able to sit comfortably, and he was not able to participate in some activities with their church due to his back pain and discomfort.  She also noted that her mother had been a registered nurse, and she had been concerned about the Veteran's ability to walk in his later years due to his 1972 injury.

In this case, the Veteran has testified about a 1972 injury to his coccyx which resulted in ongoing chronic back pain.  He also testified that there were instances he sought medical help which did not result in records because he lived and worked around the medical staff on base due to serving as a laboratory technician ("hallway medicine").  Since filing his claim, the Veteran has consistently repeated the history of injuring his coccyx in 1972.  The Board finds that his statements regarding falling on his tailbone in 1972 and receiving some "hallway medicine" are generally credible.  As listed above, his service treatment records do not contain information about the 1972 fall and injury.  Instead, the only record related to the Veteran's low back in service is from 1973, where he reported diffuse back pain.  Physical evaluation and x-rays were all negative at that time.  However, significantly, after September 1974, the Veteran did not seek additional treatment for his lumbar spine, and most importantly, he denied recurrent back pain on his January 1975 separation evaluation.  Additionally, the earliest post-service treatment records from 2002 do not include a complaint of back pain, or a history of chronic back pain.  Indeed, the Veteran's back examination was normal and he had a smooth, steady gait.  As such, unfortunately, the Board does not find the Veteran's statements regarding continuity of symptomatology to be credible.

As he stated during his hearing, the Veteran has some medical training such that he was a laboratory technician.  His service personnel records included that he was a highly regarded laboratory technician and that he worked with drawing blood, organization of drug testing, and the use of laboratory technology for testing urine and blood.  He stated that he does not have medical training related to anatomy or physiology.  The Board notes that his medical training is not the type which would apply to identifying and diagnosing specific lumbar spine disabilities.  To that extent, the Veteran's opinion that his current lumbar spine degenerative joint disease is secondary to a tailbone injury or his diffuse back pain in 1974, is not a competent medical opinion and is instead a lay opinion.  

The medical opinion of record is negative.  The 2013 examiner reviewed the Veteran's service and post-service medical records, and considered the interview of the Veteran, and did not find that his current degenerative joint disease was due his service, or an in-service injury.  Her opinion that his 1974 diffuse back pain was not significantly traumatic enough to find causality between it and his current degenerative joint disease, was supported by her citation of the normal medical evaluation and x-rays at the time of the injury.  Although there is no record related to his 1972 coccyx injury, as the 1974 evaluation was subsequent, the reasoning that his physical examination and x-rays were normal and therefore he did not have a traumatic injury sufficient to cause his current arthritis is limitedly applicable as well.  

Lastly, the first post-service treatment record related to the Veteran's low back pain is from 2010, where the Veteran reported he had suffered back pain for four months, and he was developing radicular symptoms.  During that treatment, he stated that he had been more able-bodied two years prior.  His testimony in November 2017 included that he had a strenuous job working with individuals who were partially paralyzed at some point post-service.  The strenuous nature of that job was such that he was receiving chiropractic care for his back weekly.  

Overall, the Board finds that the preponderance of the available evidence is against finding that the Veteran's current lumbar spine disability is due to his service or an in-service injury.  Although he had diffuse back pain in 1974 and he may have injured his tailbone in 1972, he had a normal lumbar spine evaluation and x-rays in 1974, and he denied recurrent back pain (and had a normal spine evaluation) in 1975.  Post-service records do not support the Veteran and his sister's contention that he has walked abnormally since his in-service injury as the 2002 record indicated a steady gait.  The 2002 (no complaints related to his back) and 2010 (back pain for four months and able-bodied until 2008) records also do not support his contention that he had chronic back pain from 1972 to the present.  Given the available records, the Board finds that entitlement to service connection for a lumbar spine disability is not warranted.  The Board places greater probative weight on the contemporaneous medical records versus the Veteran's current assertions.  

As the preponderance of the evidence is against the above service connection claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C. § 5107 (b); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).



ORDER

Entitlement to service connection for a lumbar spine disability is denied.



____________________________________________
G.A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


